Exhibit 10.4

 

This Agreement has been prepared by Dundas & Wilson CS LLP (“D&W”) in the course
of its acting for Clyde Blowers Capital S.à r.l, SCF-VI Offshore L.P and the
Management (as defined herein) (together “Our Clients”).  D&W is not responsible
to anyone other than Our Clients for providing the protections afforded to our
clients generally or for providing advice in relation to the Agreement.  You are
advised that the signature of the Agreement may have legal consequences and that
you should consider taking independent legal advice before signing it.

 

SHARE PURCHASE AGREEMENT

 

 

between

 

 

(1) CLYDE BLOWERS CAPITAL S.À R.L.

 

(2) SCF-VI OFFSHORE L.P.

 

(3) APPLEBY NOMINEES (JERSEY) LIMITED

 

(4) THE MANAGEMENT

 

 

(5) SPX CORPORATION

 

and

 

(6) THE RESTRICTED PERSONS

 

 

Relating to the sale and purchase of the whole of the issued share capital of

 

 

CLYDE UNION (HOLDINGS) S.À R.L.

 

 

Dated:

 

24 August 2011

 

 

Ref: OM/GMB/CLY039.0002

 

 

Northwest Wing

 

Saltire Court

 

191 West George Street

Bush House, Aldwych

 

20 Castle Terrace

 

Glasgow

London WC2B 4EZ

 

Edinburgh EH1 2EN

 

G2 2LD

Tel:+44(0)20 7240 2401

 

Tel:+44(0)131 228 8000

 

Tel:+44(0)141 222 2200

Fax:+44(0)20 7240 2448

 

Fax:+44(0)131 228 8888

 

Fax:+44(0)141 222 2201

 

[g250211kg01i001.jpg]

 

--------------------------------------------------------------------------------


 

INDEX

 

1.

Definitions and Interpretation

5

2.

Sale and Purchase of Shares

14

3.

Consideration

14

4.

Conditions

16

5.

Interim Period

17

6.

Completion

17

7.

Warranties

18

8.

Purchaser’s Undertakings

20

9.

Change of Name

23

10.

Pensions

24

11.

Release of Letters of Credit

24

12.

Confidentiality

24

13.

Announcements

25

14.

Further Assurance

25

15.

Time of the Essence

25

16.

Notices

25

17.

Assignment

28

18.

Costs

29

19.

Entire Agreement

29

20.

Variation

29

21.

Survival of Provisions

29

22.

Invalidity

30

23.

Waivers

30

24.

No Set Off

30

25.

Counterparts

30

26.

Governing Law and Jurisdiction

30

27.

Rights of Third Parties

30

28.

Service of Process

31

29.

Execution

31

Schedule 1

32

Section 1 The Sellers

34

Section 2 The Management

37

Section 3 The Restricted Persons

38

Schedule 2 Particulars of the Company and Subsidiaries

40

Section 1 Particulars of the Company

40

Section 2 Particulars of the Subsidiaries

42

Schedule 3 Completion

84

Section 1 Completion Documents

84

 

--------------------------------------------------------------------------------


 

Section 2 Board Meetings

87

Section 3 Purchaser’s Documents

88

Schedule 4 The Seller Warranties

89

Schedule 5 The Management Warranties

91

Schedule 6 Purchaser’s Warranties

106

Schedule 7 The Pension Provisions

107

Schedule 8 Limitations on Liability

122

Schedule 9 Conditions

127

Schedule 10 Interim Period

128

Schedule 11 Net Debt Calculation

132

Schedule 12 Letters of Credit and Foreign Exchange Contracts

133

Section 1 Letters of Credit

133

Section 2 Foreign Exchange Contracts

145

Schedule 13 Expert

147

Schedule 14 Capital Expenditure Plan

148

Schedule 15

149

Section 1 Earn Out

149

Section 2 Covenants

152

 

--------------------------------------------------------------------------------


 

THIS AGREEMENT is made on 24 August 2011

 

AMONG

 

(1)                                 CLYDE BLOWERS CAPITAL S.À R.L a private
limited liability company (“société a responsibilité limitée”) incorporated in
Luxembourg (registered number B141248) and having its registered address at 37
Rue d’Anvers L-1130, Luxembourg (“Clyde”);

 

(2)                                 SCF-VI OFFSHORE L.P. a limited partnership
registered in the Cayman Islands and having its registered office at Maples
Corporate Services Limited, PO Box 309, Ugland House, Grand Cayman, KY1-1104,
Cayman Islands (“SCF”);

 

(3)                                 APPLEBY NOMINEES (JERSEY) LIMITED a company
incorporated in Jersey (registered number 3051), whose registered office is at
PO Box 207, 13-14 Esplanade, St Helier, Jersey, JE1 1BD (“Appleby”);

 

Clyde, SCF and Appleby are hereinafter collectively referred to as the “Sellers”

 

(4)                                 THE PERSONS whose names and addresses are
set out in Section 2 of Schedule 1 (the “Management”);

 

(5)                                 SPX CORPORATION a company incorporated in
Delaware, USA and having its principal place of business at 13515 Ballantyne
Corporate Place, Charlotte, North Carolina 28277, United States (the
“Purchaser”); and

 

(6)                                 THE PERSONS whose names and addresses are
set out in Section 3 of Schedule 1 (the “Restricted Persons”).

 

INTRODUCTION

 

A.                                  CLYDE UNION (HOLDINGS) S.À R.L is a private
limited liability company (“société a responsibilité limitée”) incorporated in
Luxembourg (registered number B140256), (the “Company”) details of which are set
out in Section 1 (Particulars of the Company) of Schedule 2.

 

B.                                    Clyde and SCF are the legal and beneficial
owners of approximately 96.89 per cent of the issued share capital of the
Company and, as such, have the right, power and authority to sell and transfer
the Shares shown adjacent to their names in column 2 of Section 1 (The Sellers)
of Schedule 1 in the manner contemplated by this Agreement.

 

C.                                    Appleby is the legal owner of
approximately 3.11 per cent of the issued share capital of the Company and, as
such, has the right, power and authority to sell and transfer the ownership of
the Shares shown adjacent to its name in column 2 of Section 1 (The Sellers) of
Schedule 1 in the manner contemplated by this Agreement.

 

D.                                   The Sellers have agreed to sell and the
Purchaser has agreed to purchase the Shares on the terms and subject to the
conditions of this Agreement.

 

4

--------------------------------------------------------------------------------


 

E.                                    The Management are joining in this
Agreement, inter alia to give the restrictive covenants set out in Clause 8.4.2,
the warranties set out in Schedule 5 (The Management Warranties) and the
undertakings set out in Schedule 10 (Interim Period).

 

F.                                     The Restricted Persons are joining in
this Agreement to give the restrictive covenants set out in Clause 8.4.3.

 

NOW IT IS AGREED as follows:

 

1.                                      DEFINITIONS AND INTERPRETATION

 

1.1                                In this Agreement, unless the context
otherwise requires, the following words and phrases have the meanings stated:

 

Additional Period has the meaning ascribed to it in Clause 7.9.

 

Affiliate means, in relation to any body corporate (whether or not registered in
the United Kingdom), any holding company or subsidiary of such body corporate or
any subsidiary of a holding company of such body corporate;

 

Appleby Assigned Amount shall have the meaning ascribed to it in paragraph
2.1.3(a)(i) of Schedule 8 (Limitations on Liability);

 

Appleby Warranties means the warranties contained in Schedule 4 (except
paragraphs 2.1.1 and 2.2);

 

Applicable Law means, with respect to any Person, property, transaction, event
or other matter, (a) any foreign or domestic constitution, treaty, law, statute,
regulation, code, ordinance, principle of common law or equity, rule, municipal
by-law, Order or other requirement having the force of law; or (b) any policy,
practice, protocol, standard or guideline of any Governmental Authority which,
although not necessarily having the force of law, is regarded by such
Governmental Authority as requiring compliance as if it had the force of law
(collectively, the “Law”) relating or applicable to such Person, property,
transaction, event or other matter and also includes, where appropriate, any
interpretation of the Law (or any part thereof) by any Person having
jurisdiction over it, or charged with its administration or interpretation;

 

Asbestos Liabilities means any Liabilities, claim, demand, debt, liability,
obligation or litigation asserted against any member of the Group, whether in
negligence, strict liability, tort, products liability, breach of warranty or
any other legal or equitable theory, arising out of or resulting from death,
bodily injury, sickness, disease or other personal injury or health condition of
or to individuals caused, or alleged to have been caused, by: (a) exposure prior
to the Completion Date to asbestos-containing products, components or parts that
were engineered, designed, manufactured or sold by such Group Company prior to
the Completion Date; or (b) exposure prior to the Completion Date of employees,
independent contractors or former employees or independent contractors of any 
Group Company to asbestos or asbestos-containing materials on Group Company real
properties or any formerly owned or leased real property of any Group Company. 
For purposes of this definition, the term “independent contractor” shall mean:
(i) a natural Person engaged by a Group Company under a contract of service or
apprenticeship; or (ii) a natural Person employed or engaged by a subcontractor
to a Group Company, which natural Person provided services to such Group Company
pursuant to such subcontract relationship;

 

Bank Club means the lenders under the Senior Facilities Agreement comprising
Bank of Scotland plc, Barclays Bank plc, HSBC Bank plc, The Royal Bank of
Scotland plc, DNB Nor Bank ASA and Santander UK plc;

 

Bank Debt means all debt due by the Group to the Bank Club pursuant to the
Senior Facilities Agreement (excluding, for the avoidance of doubt, any Letters
of Credit) (it being noted that this debt

 

5

--------------------------------------------------------------------------------


 

is expressed in different currency amounts and Clyde and the Purchaser shall
liaise prior to Completion to determine the most efficient method of ensuring
that all such debt is discharged at Completion);

 

Beneficial Owners means the persons identified as such in Section 1 (The
Sellers) of Schedule 1.

 

Business Confidential Information means all information not publicly known, used
in or otherwise relating to any Group Company’s business, customers, or
financial or other affairs, including information relating to (a) trade secrets,
know-how, ideas, computer systems and computer software; (b) future projects,
business development or planning, commercial relationships and negotiations; and
(c) the marketing of goods or services including customer names and lists, sales
targets and statistics, provided that Business Confidential Information shall
not include any information concerning the business model of Clyde;

 

Business Day means 9.00am to 5.00pm on any day (other than a Saturday or Sunday
or a public holiday) on which clearing banks are open for the transaction of
normal banking business in London and in Luxembourg;

 

Capital Expenditure Plan means the capital expenditure plan set out in Schedule
14;

 

Cash means the cash and cash equivalents held by or on behalf of any of the
Group as at Completion as evidenced by the Group Cash Book Balance and for the
avoidance of doubt “Cash” shall include cash or cash equivalents in any account
in which cash or cash equivalents have been withheld or otherwise set aside for
the benefit of an applicable Tax Authority to satisfy Taxes or for the benefit
of another Governmental Authority;

 

Cathcart Property means 149 Newlands Road, Glasgow G44 4EX together with the
recreational property at Albert Park, Glasgow;

 

Claim means a claim by the Purchaser under or in relation to the Warranties;

 

Clyde Assigned Amount has the meaning ascribed to it at paragraph 2.1.3(a) of
Schedule 8 (Limitations on Liability);

 

Company means Clyde Union (Holdings) S.à r.l, details of which are set out in
Section 1 (Particulars of the Company) of Schedule 2;

 

Completion means the completion of the sale and purchase of the Shares in
accordance with Clause 6 (Completion);

 

Completion Date means the date on which Completion occurs;

 

Completion Net Debt means the Net Debt Calculation at Completion as determined
in accordance with Schedule 11 (Net Debt Calculation);

 

Conditions means the conditions set out in Schedule 9 (The Conditions) and
references to a Condition shall be construed accordingly;

 

Confidential Information means all information relating to the subject matter,
provisions or negotiation of this Agreement (including Business Confidential
Information);

 

Consideration means the consideration payable for the Shares set out in Clause 3
(Consideration), including any balancing payments in accordance with Clauses
3.5.3 or 3.5.4 and/or in accordance with Schedule 13 (Expert);

 

Consideration Breakdown has the meaning ascribed in paragraph 13 of Section 1
(Completion Documents) of Schedule 3;

 

6

--------------------------------------------------------------------------------


 

CTA 2010 means the Corporation Tax Act 2010;

 

Database means:

 

(a)                                   all materials relating to Pump Packages
(including drawings, general and sectional arrangements, component drawings,
bills of materials, internal sales order documents, contract files, manuals,
technical specifications and design files, test schedules and similar
materials); and

 

(b)                                  the library known as “e-standards” being an
electronic library of technical information covering design, hydraulics,
information and methods;

 

DB Pension Scheme means the DB Union Pension Plan;

 

DBGS means David Brown Gear Systems Limited, a company incorporated in England
and Wales with registered number 06624684;

 

Debt means without duplication and to the extent not paid prior to Completion
(a) the principal amount of the Bank Debt as of Completion, other than
contingent liabilities under uncalled letters of credit, performance guarantees
or the like (“Completion Bank Debt”), (b) the principal amount of any other debt
of the Group as of Completion which is evidenced by a note, bond (which for the
avoidance of doubt does not include any Letter of Credit which has not been
called or drawn upon), debenture or similar instrument, (“Note/Bond/Debenture
Debt”) (c) all finance lease obligations of the Group as of such date calculated
in accordance with the accounting policy used in the preparation of the
statutory accounts of the Group for the year ended 31 December 2010 (“Finance
Lease Debt”) (provided that the actual finance leases relating thereto shall not
be discharged), (d) the amount of US$3,000,000 (plus all accrued or unpaid
interest (if required)), being the amount of the deferred consideration due by
the Group in respect of the acquisition of the S&N Group (“Deferred
Consideration”), (e) all obligations due to the Sellers and their Affiliates
that are not a Group Company (including for the avoidance of doubt amounts due
to Clyde and Clyde Blowers Capital IM LLP which shall all be settled pre
Completion but excluding sums due to such Affiliates in the ordinary course of
trading and at arms’ length) (“Sellers’ Debt”), (f)  US$2,394,596 due to DBGS in
respect of the working capital adjustment in respect of Project Bond (“DBGS
Debt”), (g) break costs arising in respect of interest rate swaps on repayment
of the Bank Debt (“Break Costs”), (h) all accrued and unpaid interest and
pre-payment fees or penalties as of Completion in respect of the foregoing Debt
(“Accrued Interest”), (i) liabilities of the Group under interest rate swaps
(“Swaps”), (j) liabilities of the Group under derivatives other than forward
contracts that offset currency risk that relate to trading activities
(“Derivatives”), (k) any success fees arising as a result of the transaction set
out in this Agreement and change of control payments to employees, consultants,
advisors and agents (“Transaction Debt”) (l) any amount payable under the
Textron Agreement in relation to potential tax benefits deriving from the
pension contributions made by Textron (“Bond Tax Benefit Debt”) and (m) the sum
of £860,000 in respect of an agreed payment relating to the DB Pension Scheme
(“Pension Contribution”).  For the avoidance of doubt, “Debt” shall not include
and there shall be excluded from the foregoing paragraphs any sums which
comprise (i) trade or similar accounts payable incurred in the ordinary course
of business (including, trade or other accounts payable from or to a Group
Company, on the one hand, and the Sellers, on the other hand), (ii) accrued
liabilities which are not interest bearing obligations, except as specifically
set forth in paragraphs (a) to (l) above, (iii) Pension Liabilities (save for
the Pension Contribution), (iv) Environmental Liabilities; (v) Asbestos
Liabilities, (vi)  Letters of Credit which have not been called or drawn upon or
any obligations secured by a letter of credit, surety bonds or performance
guarantees, (vii) advance and/or progress payments invoiced to customers in
accordance with normal contractual terms, (viii) current and deferred Tax,
(ix) amounts due to DBGS from Clyde Union DB Limited in respect of the DB
Pension Scheme as set out in a deed dated 26 November 2008 and which relate to
the amounts due from DBGS under a Promissory Note dated 12 November 2008;
(x) warranty and/or liquidated damages and other contactual (whether contingent
or realised) Liabilities relating to customer contracts; (xi) “mark to market”
accounting Liabilities in respect of foreign currency forward contracts in
respect of contractual payments and receipts undertaken in the normal course of
business; (xii) all capital expenditure commitments entered into by the Group as
at Completion (including but not limited to any obligation in respect of the
acquisition of the Cathcart Property); or (xiii) any intra group debt between or
among the Company and any of its Subsidiaries;

 

7

--------------------------------------------------------------------------------


 

Directors means the persons specified as directors of the Company and each of
the Subsidiaries in Section 1 (Particulars of the Company) and Section 2
(Particulars of the Subsidiaries) of Schedule 2 (the expression “Director”
meaning any of them);

 

Disclosed means facts, matters or other information fully, fairly and clearly
disclosed by or in the Disclosure Letter, or the Supplemental Disclosure Letter
in each case in such a manner and with such accuracy and detail so as to enable
a reasonable purchaser to make an informed assessment of the fact, matter or
information concerned, its nature and effect;

 

Disclosure Letter means the letter having the same date as this Agreement from
the Management to the Purchaser qualifying the Management Warranties, the
receipt of which has been acknowledged by the Purchaser or on its behalf by the
Purchaser’s Solicitors together with the documents attached thereto or referred
to therein;

 

Employees means the employees of each Group Company;

 

Encumbrance means any charge, mortgage, standard security, floating charge,
pledge, hypothecation, hypothec and any lien, assignment, option, restriction,
claim, right of pre-emption, right of first refusal, third party right or
interest, other encumbrance or security interest of any kind, or other type of
preferential arrangement (including a title transfer or retention arrangement)
having similar effect;

 

Environmental Liabilities means any Liabilities arising out of any Environmental
Law;

 

Environmental Law means Applicable Law in respect of the natural environment,
public or occupational health or safety, and the manufacture, importation,
handling, transportation, storage, disposal and treatment of Hazardous
Substances;

 

Foreign Exchange Contracts means the foreign exchange contracts listed in
Section 2 (Letters of Credit and Foreign Exchange Contracts) of Schedule 12 (as
updated by the Sellers immediately prior to Completion);

 

Good Leaver means any person (“Relevant Employee”) who ceases to be employed by
a member of the Group and any of the following apply:

 

(a)            they have been unfairly dismissed (other than where the Relevant
Employee succeeds in their claim for unfair dismissal (including any appeal)
because the dismissal is unfair solely as a result of a procedural breach on the
part of the relevant Group Company in the termination process);

 

(b)           they have been wrongfully dismissed;

 

(c)            they have been made redundant; or

 

(d)           they have been constructively dismissed as agreed by the relevant
Group Company or as determined by an employment tribunal or relevant court;

 

Governmental Authority means:

 

(a)            any domestic or foreign government, whether national, federal,
provincial, state, territorial, municipal or local (whether administrative,
legislative, executive or otherwise);

 

(b)           any agency, authority, ministry, department, regulatory body,
court, central bank, bureau, board or other instrumentality having legislative,
judicial, taxing, regulatory, prosecutorial or administrative powers or
functions of, or pertaining to, government;

 

(c)            any court, tribunal, commission, individual, arbitrator,
arbitration panel or other body having adjudicative, regulatory, judicial,
quasi-judicial, administrative or similar functions; and

 

8

--------------------------------------------------------------------------------


 

(d)                                  any other body or entity created under the
authority of or otherwise subject to the jurisdiction of any of the foregoing,
including any stock or other securities exchange or professional association.

 

Group means the Company and the Subsidiaries;

 

Group Cash Book Balance means the aggregate of the balances of the cash books
held by each Group Company as at Completion;

 

Group Company means the Company or any of the Subsidiaries;

 

Hazardous Substance means any solid, liquid, gas, odour, heat, sound, vibration,
radiation or combination of them that may impair the natural environment, injure
or damage property or plant or animal life or harm or impair the health of any
individual and includes any contaminant, waste, substance or material defined by
Environmental Law as hazardous, toxic or dangerous or any other substance or
material prohibited, regulated or reportable pursuant to any Environmental Law;

 

IFRS means International Financial Reporting Standards as adopted within the
European Union;

 

Interim Period means the period from the Signing Date to the Completion Date;

 

Interim Period Obligations means the obligations during the Interim Period as
set out in Clause 5 and Schedule 10 (Interim Period);

 

Key Employees means Thomas Burley, Allan Dowie, Chadwick Tuttle, Stephen Gilbey,
Crawford Gorrie, Shakil Ahmed, John Ian Morrison, Brian Scorer, Daniel
Holstegge, Graham Robertson, Zillah Doyle, John Fleming, Mark Hannigan, Francis
Barrett, Michel Fouche, Christina Dorett, Brian Edwards, Simon Whittaker, Donald
McIvor, Gary Dyson, Dick McAdam, Rakesh Amol, Thomas James Brown, Tony Przybylek
and  Julio Cesar Damião;

 

Letters of Consent has the meaning ascribed in paragraph 9 of Section 1
(Completion Documents) of Schedule 3;

 

Letters of Credit means any bond, letter of credit, guarantee, surety or other
instrument issued by a third party and listed in Section 1 (Letters of Credit)
of Schedule 12 (as updated by the Sellers immediately prior to Completion);

 

Liabilities means any and all debts, liabilities and obligations of any nature
whatsoever, whether accrued or fixed, absolute or contingent, mature or
unmatured or determined or indeterminable and Liability shall be any one of
these;

 

Management means the persons whose names and addresses are set out in Section 2
(The Management) of Schedule 1;

 

Management Warranties means the warranties in Schedule 5.

 

Material Adverse Effect means any event, circumstance or change (including any
breach of this Agreement) which is materially adverse to the business,
properties,  prospects, results of operations or financial condition of the
Group as a whole; provided, however, that “Material Adverse Effect” shall not
include the following nor shall any of the following be taken into account in
determining whether there has been a “Material Adverse Effect”: any effect,
change or development attributable to or resulting from (a) the announcement of
this Agreement or the transactions contemplated hereby or the pendency or
consummation of the transactions contemplated by this Agreement, (b) any change
in relationship with any employee (including any loss of employees), customer,
supplier, joint venture partner, third party service provider or other contract
counterparty that is attributable to the Purchaser or any of its Affiliates,
this Agreement or the transactions contemplated hereby, or the public
announcement or the transactions becoming public as contemplated by this
Agreement, (c) any act or omission of the Sellers or the Group carried out (or
omitted to be carried out) pursuant to this

 

9

--------------------------------------------------------------------------------


 

Agreement or with the prior written consent of the Purchaser, or taken or
omitted to be taken at the specific written request of the Purchaser,
(d) actions or omissions of the Purchaser, (e) events affecting the United
States, European, Asian or global economies or the conditions of any financial,
banking, debt, capital or securities markets (including any disruption thereof
and any decline in the price of any security or any market index), unless such
events have a materially disproportionate effect on the financial condition or
results of operations of the Group, (f) any adverse change in general business
or economic conditions or in conditions generally affecting any industry in
which any Group Company competes unless such change has a materially
disproportionate effect on the financial condition or results of operations of
the Group, relative to other affected persons in such industry, or (g) any
change in law, rule, regulation, IFRS or accounting standards applicable to the
Group or in the interpretation thereof by any Governmental Authority or, in the
case of IFRS or other accounting standards, by the relevant standards setting
organisation;

 

Net Debt Calculation means the calculation of the Completion Net Debt prepared
in accordance with Schedule 11 (Net Debt Calculation);

 

Net Debt Projection shall have the meaning ascribed to it in Clause 3.5.1;

 

Order means any order, directive, judgment, decree, injunction, decision,
ruling, award or writ of any Governmental Authority;

 

Pension Liabilities means the Liabilities of the Group in respect of any pension
or medical plan it operates which is a Benefit Plan (as defined in paragraph
11.1 of Schedule 5 of this Agreement), including, for the avoidance of doubt,
any unfunded pension plan or medical plan Liabilities;

 

Person is to be broadly interpreted and includes an individual, a corporation, a
partnership, a trust, an unincorporated organisation, a Governmental Authority,
and the executors, administrators or other legal representatives of an
individual in such capacity;

 

Project Bond means the acquisition by the Sellers (other than Appleby) of
certain businesses and companies from Textron Inc pursuant to the Textron
Agreement;

 

Pump Packages means the pump equipment or other products (including but not
limited to pump, base plates, motor, gear box, couplings, seals and
instrumentation) (a) originally designed and/or manufactured by any Group
Company in the period of five years prior to Completion; and (b) any pump
equipment or other products currently being developed or designed by any Group
Company;

 

Purchaser’s Documents means the documents (other than this Agreement) to be
executed by the Purchaser at Completion referred to in Clause 6.3.2 and set out
in Section 3 (Purchaser’s Documents) of Schedule 3;

 

Purchaser’s Group means the Purchaser and any of its Affiliates (including each
Group Company);

 

Purchaser’s Solicitors means Eversheds LLP of 1 Wood Street, London EC2V 7WS;

 

Purchaser’s Solicitors Bank Account means Eversheds Client Account, Sort Code:
40-03-28, Account Number: 10480223;

 

Purchaser’s Warranties means the warranties contained in Schedule 6 (Purchaser’s
Warranties);

 

Relevant Customer means any person who at any time during the period of twelve
months immediately preceding Completion was (a) in negotiation with any Group
Company for the supply by any Group Company of goods or services (b) a client or
customer of any Group Company and/or (c) in the habit of dealing with any Group
Company.

 

Relevant Individuals means James McColl, Thomas Burley, Allan Dowie, Chadwick
Tuttle, Stephen Gilbey, Crawford Gorrie, Shauna Powell, Shakil Ahmed, John Ian
Morrison, Brian Scorer, Daniel Holstegge, Graham Robertson, Zillah Doyle, John
Fleming, Mark Hannigan, Francis Barrett, Michel

 

10

--------------------------------------------------------------------------------


 

Fouche, Christina Dorett, Brian Edwards, Simon Whittaker, Donald McIvor, Gary
Dyson, Dick McAdam, Rakesh Amol, Thomas James Brown, Clare-Frances Bradshaw and
John Strang.

 

Relevant Products or Services means products or services which are competitive
with or of the type supplied by any Group Company at any time during the period
of five years immediately preceding Completion;

 

Restricted Entities means any business which operates in the same markets and
sells or manufactures the same or similar products as the Pump Packages and for
the same applications;

 

Restricted Persons means the persons whose names and addresses are set out in
Section 3 (The Restricted Persons) of Schedule 1;

 

Right to Remedy has the meaning ascribed to it in Clause 7.9;

 

S&N Group means S&N Pump Company Inc., S&N international LLC, S&N Pump Africa
Ltda, S&N Pump Middle East LLC, S&N Pump Rewind Limited, and S&N Pumps Middle
East FZE Dubai;

 

SCF Assigned Amount has the meaning ascribed to it at paragraph 2.1.3(c) of
Schedule 8 (Limitations on Liability);

 

Sellers’ Groups means each of the Sellers and any of their respective Affiliates
but excluding each Group Company;

 

Sellers’ Solicitors means Dundas & Wilson C.S. LLP of 191 West George Street,
Glasgow G2 2LD;

 

Sellers’ Solicitors Bank Account means Clydesdale Bank, 120 Bath Street, Glasgow
G2 2EN, Dundas & Wilson Client Account, Sort Code: 82-47-07, Account Number:
10351012;

 

Senior Facilities Agreement means the senior facilities agreement originally
dated 10 September 2008 as amended and restated from time to time among, amongst
others, Clyde Union S.à r.l and the Bank Club;

 

Seller Warranties means the warranties contained in Schedule 4;

 

Signing Date means the date of signing of this Agreement;

 

Shares means the 3,116,552 class A to J corporate units of £1 each in the
capital of the Company comprising the whole of the issued share capital of the
Company, as set out in column 2 of Section 1 (The Sellers) of Schedule 1;

 

Subsidiaries means the direct or indirect subsidiaries of the Company and S&N
Pump Middle East LLC details of which are set out in Section 2 (Particulars of
the Subsidiaries) of Schedule 2 and references to a Subsidiary include a
reference to each of the individual subsidiaries and S&N Pump Middle East LLC;

 

Supplemental Disclosure Letter means the letter from the Management to the
Purchaser qualifying the Management Warranties as given immediately prior to
Completion and containing:

 

(a)            repetition of the information Disclosed in the Disclosure Letter;

 

(b)           information in relation to matters, facts or circumstances which
have arisen since the Signing Date;

 

(c)            factual and numerical updates to the information Disclosed in
respect of Management Warranties which have arisen since the Signing Date
provided that such updates do not correct any errors in the Disclosure Letter;

 

11

--------------------------------------------------------------------------------


 

(d)           updated list of Foreign Exchange Contracts;

 

(e)            updated list of Letters of Credit; and

 

(f)            any event, circumstance or change that constitutes a Material
Adverse Effect.

 

Tax or Taxes means all forms of taxation (excluding business rates) and any
duty, contribution, impost, levy or charge in the nature of tax (including any
related interest, fine or penalty) save to the extent that such interest, fine
or penalty is attributable to the unreasonable delay or default penalty of the
Purchaser or the Company after Completion;

 

Tax Authority means HM Revenue & Customs and any other local, municipal,
governmental, state, federal or fiscal, revenue, customs or excise authority,
body, agency or person anywhere in the world competent to impose, administer or
collect Tax;

 

Termination Date means the date which is (a) 120 days after the Signing Date, or
(b) the expiry of the Additional Period as specified in Clause 7.9 after such
period of 120 days (but not more than 150 days after the Signing Date) in the
event a Right to Remedy is exercised in accordance with Clause 7.9;

 

Textron Agreement has the meaning in Clause 8.8; and

 

Warranties means the Seller Warranties and the Management Warranties and
references to a “Warranty” shall be construed accordingly.

 

1.2           In this Agreement, unless the context otherwise requires, the
following words and phrases are to be interpreted as set out below.

 

1.2.1           Agreed form

 

References to any document being in the “agreed form” mean that document in the
form agreed between and, for the purposes of identification only, signed or
initialled by or on behalf of, the Sellers and the Purchaser.

 

1.2.2           Statutory provisions

 

References to statutory provisions, enactments or European Community directives
shall include references to any amendment, modification, extension,
consolidation, replacement or re-enactment of any such provision, enactment or
directive (whether before or after the Signing Date), to any previous enactment
which has been replaced or amended and to any regulation, instrument or order or
other subordinate legislation made under such provision, enactment or directive,
unless any such change imposes upon any party any liabilities or obligations
which are more onerous than as at the Signing Date.

 

1.2.3           Words and phrases from the Companies Act 2006

 

The words “company”, “body corporate”, “parent undertaking”, “subsidiary
undertaking”, “holding company” and “subsidiary” shall have the meanings given
in the Companies Act 2006 but with reference to the interpretation of a “holding
company” and “subsidiary”, a company shall be treated, for the purposes only of
the membership requirement contained in subsections 1159(1)(b) and (c) of the
Companies Act 2006, as a member of another company even if its shares in that
other company are registered in the name of (a) another Person (or its nominee),
whether by way of security or in connection with the taking of security, or
(b) its nominee. Unless the context otherwise requires, the application of the
definition of “parent undertaking”, “subsidiary undertaking”, “holding company”
or “subsidiary” to any undertaking or company at any time shall apply to the
undertaking or company as it is at that time.  Any English legal term for any
action, remedy, method of judicial proceeding, legal document, legal status,
court, official or any other legal concept or thing will in respect of any
jurisdiction other than England be deemed to include what most

 

12

--------------------------------------------------------------------------------


 

nearly approximates in that jurisdiction to the English legal term and any
English statutory provision will be construed so as to include equivalent or
analogous laws of any other jurisdiction.

 

1.2.4           Importation of words

 

Except where the context specifically requires otherwise: words importing one
gender shall be treated as importing any gender; words importing individuals
shall be treated as importing corporations and vice versa; words importing the
singular shall be treated as importing the plural and vice versa; and words
importing the whole shall be treated as including a reference to any part
thereof.

 

1.2.5           General and specific words

 

The meaning of general words shall not be restricted by any particular examples
preceding or following those general words.

 

1.2.6           Headings

 

The clause and paragraph headings and the table of contents used in this
Agreement are inserted for ease of reference only and shall not affect
construction.

 

1.2.7           Incorporation of the schedules

 

The Schedules are incorporated into and form part of this Agreement as if set
out in full in this Agreement and a reference to “this Agreement” includes a
reference to the Schedules.

 

1.2.8           References to agreement

 

References to “this Agreement” includes this Agreement as amended or
supplemented from time to time.

 

1.2.9           References to parties, clauses and the schedules

 

References in this Agreement and the Schedules to the “Introduction” or to a
“party”, “clause” or “schedule” are references respectively to the Introduction
or the relevant party, clause or schedule of or to this Agreement.

 

1.2.10         Assignment

 

Subject to Clause 17 (Assignment), references to the parties include their
respective successors and assigns or transferees.

 

1.2.11         Connected Person

 

A Person is deemed to be “connected” with another if that Person is so connected
within the meaning of Section 1122 of the CTA 2010.

 

1.2.12         Knowledge, information and belief

 

Any statement which refers to the knowledge, information, belief or awareness of
the Sellers or any similar expression is limited to the knowledge, information,
belief or awareness which the Sellers actually have at the Signing Date or at
the Completion Date (as relevant) after having made reasonable enquiries of, in
the case of CBC, Shauna Powell, Keith Gibson and James McColl,  in the case of
SCF, Peter Stuart and Anthony DeLuca, and, in the case of Appleby, Patrick
Jones, and the Sellers shall not be required to make any enquiry of any other
person nor be deemed to have made or been obliged to make any other enquiry of
any nature whatsoever.  References to the knowledge, information, belief or

 

13

--------------------------------------------------------------------------------


 

awareness of Management or similar expression shall include such knowledge,
information, belief or awareness as each member of the Management has or ought
reasonably to have, given their position and responsibilities within the Group,
had they made reasonable enquiries of the Relevant Individuals into the subject
matter of the relevant statement given such position and responsibilities.

 

2.             SALE AND PURCHASE OF SHARES

 

2.1           Sale and purchase

 

On the terms and subject to the conditions set out in this Agreement:

 

2.1.1           each Seller shall sell the number of Shares shown adjacent to
their name in Column 2 of Section 1 (The Sellers) of Schedule 1; and

 

2.1.2           the Purchaser shall purchase the Shares as at and with effect
from Completion provided that the Purchaser may take title to the shares in the
name of a Purchaser Group company (including a Purchaser Group company to be
incorporated after the date of this Agreement) (the “Purchaser’s Nominee”).

 

2.2           Title

 

Each Seller shall at Completion sell the number of Shares shown adjacent to
their name in Column 2 of Section 1 (The Sellers) of Schedule 1, to the
Purchaser or the Purchaser’s Nominee with legal and beneficial ownership.  Each
Seller shall do all it reasonably can to give the title it purports to give.

 

2.3           Rights attached to the shares

 

Each Seller shall sell the number of Shares shown adjacent to their name in
Column 2 of Section 1 (The Sellers) of Schedule 1, free from all Encumbrances
and the Purchaser shall purchase the Shares and each right attaching or accruing
to the Shares at or after Completion including, the benefit of any dividends,
distributions and rights declared, paid, created or arising.

 

2.4           Simultaneous purchase of shares

 

Notwithstanding the other provisions of this Clause 2, the Purchaser shall not
be obliged to complete the purchase of any of the Shares unless the purchase of
all the Shares is completed simultaneously.

 

2.5           LPMPA

 

The provisions of the Law of Property (Miscellaneous Provisions) Act 1994 shall
not apply to the sale of the Shares and are herein excluded.

 

2.6           Pre-emption Rights

 

Each Seller irrevocably waives and undertakes to procure the irrevocable waiver
of all rights of pre-emption and all other rights and restrictions whatsoever on
transfer over or in respect of the Shares or any of them and the Shares in the
Subsidiaries (or any of them) to which he or any other Person may be entitled
under the articles of association of the relevant Group Company or otherwise.

 

2.7           In the period prior to Completion, Clyde will use reasonable
endeavours to obtain the consent (where required) of any necessary parties who
have finance leases with any Group Company to the proposed change of control of
the Group.

 

3.             CONSIDERATION

 

3.1           Subject to any adjustment in respect of the Completion Net Debt as
set out in Clause 3.5, the Consideration shall be an amount equal to:

 

14

--------------------------------------------------------------------------------


 

3.1.1           £700,000,000 payable at Completion in the manner set out in
Clause 6 (Completion); and

 

3.1.2           The Earn Out Payment as defined and set forth in Clause 3.2.

 

3.2           If the Annual 2012 Group EBITDA exceeds £65,000,000, the Sellers
shall be entitled to an earn out payment (the “Earn Out Payment”) equal to the
following formula:

 

Annual 2012 Group EBITDA less £65,000,000

£10,000,000                                                       x   
50,000,000

 

provided that in no event shall the Earn Out Payment be less than zero or more
than £50,000,000.

 

3.3           The Earn Out Payment, shall be calculated in accordance with the
principles set out in Schedule 15 and, if any is payable, shall be paid within
10 Business Days after the date of the final determination of the Annual 2012
Group EBITDA in accordance with this Clause 3 and Schedule 15.

 

3.4           Apportionment

 

The Consideration shall be apportioned and divided between the Sellers in the
proportions in which each of the Sellers hold their respective Shares set
against their names in column 2 of Section 1 (The Sellers) of Schedule 1 (the
approximate proportions being shown adjacent to their respective names in column
3 of Section 1 (The Sellers) of Schedule 1) but the Purchaser is under no
obligation to see that the Consideration is so apportioned or divided between or
paid to the Sellers.

 

3.5           Completion Net Debt

 

3.5.1           Within two Business Days after the day that the Purchaser
notifies the Sellers in writing that the last of the Conditions has been
fulfilled or waived, the Sellers shall provide to the Purchaser a projection of
the Completion Net Debt (the “Net Debt Projection”) prepared by the Sellers,
acting reasonably, in accordance with Schedule 11 (Net Debt Calculation) (the
current figures contained therein being for illustrative purposes only) and
after deducting all Cash applied against Net Debt in accordance with Clause
3.5.2  together with (without double counting) (1) cash in transit and
unpresented payments, (2) the receivable/cash due from Clyde Union IMBIL Ltda to
any Group Company (the “Brazil Receivable”) and (3) all of the cash in S&N Pump
(Africa) Limitida (the “Angolan Cash”)) provided that the maximum amount of
Brazil Receivable and Angolan Cash shall be £2.9million.  The Purchaser shall
deduct from the Consideration the amount of the Net Debt Projection.  The
Sellers shall notify to the Purchaser, in writing, the Completion Net Debt as at
5 pm on the Completion Date.

 

3.5.2           At Completion the Purchaser shall pay (or procure the payment
of) the Bank Debt (the Seller having previously applied all available Cash
(other than (1) cash in transit and unpresented payments, (2) the Brazil
Receivable and (3) the Angolan Cash) to reduce the amount of the Bank Debt) as
set out in the Net Debt Projection to the Bank Club (into such Bank Club
accounts as notified to the Purchaser by the Sellers).

 

3.5.3           Subject to Clause 3.6, if the Completion Net Debt is less than
the Net Debt Projection then any consequential shortfall in the Consideration
paid on the Completion Date (which shortfall shall not exceed the difference
between the Net Debt Projection and the Completion Net Debt) shall be paid to
the Sellers by the Purchaser no later than seven Business Days after the
Completion Date by electronic transfer to the Sellers’ Solicitors Bank Account
for the account of the Sellers (the Sellers’ Solicitors being irrevocably
authorised to receive the same on behalf of the Sellers) and payment to them
will be a good and sufficient discharge to the Purchaser and the Purchaser will
not be further concerned as to the application of the moneys so paid.

 

3.5.4           Subject to Clause 3.6, if the Completion Net Debt is more than
the Net Debt Projection then any consequential overpayment in the Consideration
paid on the Completion Date (which overpayment shall not exceed the difference
between the Completion Net Debt and the Net Debt Projection) shall be paid to
the Purchaser by the Sellers no later than seven Business

 

15

--------------------------------------------------------------------------------


 

Days after the Completion Date by electronic transfer to the Purchaser’s
Solicitors Bank Account for the account of the Purchaser (the Purchaser’s
Solicitors being irrevocably authorised to receive the same on behalf of the
Purchaser).

 

3.6          Net Debt Calculation

 

The Purchaser may, not later than ten Business Days after Completion, notify the
Sellers in writing that it disagrees with the factual accuracy of the Net Debt
Calculation and the Completion Net Debt as notified to the Purchaser pursuant to
Clause 3.5.1 above.  Any such notification shall specify any areas of
disagreement and any adjustments which are required in the opinion of the
Purchaser to be made to the Net Debt Calculation and the Completion Net Debt. 
If the Purchaser makes a notification pursuant to this Clause 3 then the
provisions of Schedule 13 (Expert) shall apply and the provisions of Clauses
3.5.3 and 3.5.4 shall not apply.

 

3.7           Reduction in consideration

 

Any payment made by the Sellers to the Purchaser in respect of a breach of any
of the Seller Warranties or the Appleby Warranties shall be and shall be deemed
to be a reduction in the price paid for the Shares under this Agreement to the
extent legally possible.

 

3.8           Failure to pay

 

If the Purchaser fails to make (whether in full or in part) any payment of the
Consideration when due (including any payment under Clause 3.3 or 3.5.3 or
Schedule 13 (Expert)) or fails to procure the repayment of the Bank Debt
pursuant to Clause 3.5.2, or if any of the Sellers (whether in full or in part)
fail to repay when due under Clause 3.5.4 and/or Schedule 13 (Expert), interest
shall accrue on the unpaid amount at the rate of 4 per cent. per annum above the
base rate from time to time of Barclays Bank plc from the due date for payment
up to the date of actual payment (as well after as before judgment), accruing on
a daily basis and on the basis of a 365 day year and compounded monthly.  The
provisions of this Clause shall not prejudice any other rights or remedies of:
(a) the Sellers for any breach of this Agreement by the Purchaser; and (b) the
Purchaser for any breach of this Agreement by any of the Sellers.

 

4.             CONDITIONS

 

4.1           Conditions

 

Completion is conditional upon and subject to the Conditions being fulfilled or
waived by the Purchaser (pursuant to Clause 4.4) on or before 12 noon GMT on the
Termination Date.

 

4.2           Time limit for fulfilment and notification

 

The Purchaser shall use its reasonable endeavours to fulfil or procure the
fulfilment of the Conditions as soon as practicable and in any event on or
before 12 noon GMT on the Termination Date and shall notify the Sellers within
two Business Days upon satisfaction of each such Condition.

 

4.3           Notification of non-fulfilment

 

Each of the Sellers and the Purchaser undertake to notify each other immediately
of any event, circumstance or thing which arises or comes to their respective
knowledge which prevents or might prevent any of the Conditions from being
fulfilled on or before 12 noon GMT on the Termination Date.

 

4.4           Waiver

 

Notwithstanding Clauses 4.1, 4.2 and 4.3, the Purchaser shall be entitled by
notice in writing given to the Sellers to waive, in whole or in part, compliance
with the Conditions without prejudice to any other right or remedy available to
it.

 

16

--------------------------------------------------------------------------------


 

4.5           Non-fulfilment

 

If any of the Conditions has not been fulfilled or waived by the Purchaser on or
before 12 noon GMT on the Termination Date, the Purchaser may in its absolute
discretion and without prejudice to any other right or remedy available to it or
the Sellers as the case may be:

 

4.5.1           defer Completion to a date not more than five Business Days
after the Termination Date; and/or

 

4.5.2           waive the Condition(s).

 

5.             INTERIM PERIOD

 

5.1           Subject to Schedule 8 (Limitations on Liability), during the
Interim Period, Clyde and the Management shall jointly and severally be liable
to comply (in so far as they are lawfully able to do so) in all material
respects and to use all reasonable endeavours to procure (in so far as they are
lawfully able to do so) that each Group Company complies in all material
respects with the provisions of Schedule 10 (Interim Period).

 

5.2           Subject to Schedule 8 (Limitations on Liability), during the
Interim Period, SCF shall comply (in so far as it is lawfully able to do so) in
all material respects and shall use all reasonable endeavours to procure (in so
far as it is lawfully able to do so) that each Group Company complies in all
material respects with the provisions of Schedule 10 (Interim Period).

 

5.3           From the Signing Date, the Purchaser and its accountants and
agents shall be allowed reasonable access to the officers, employees, properties
and all the books of account and other records of each Group Company in so far
as such access is reasonably necessary and the Sellers (other than Appleby)
shall supply, and will instruct the officers and employees of each Group Company
to supply, any information reasonably required by the Purchaser or its
accountants and agents relating to any Group Company. Such access and
information shall be provided as soon as reasonably practicable and in any event
within five Business Days of a written request being made by the Purchaser and
received by the Sellers.  All access to employees shall be coordinated with
Keith Mitchell of Clyde.

 

6.             COMPLETION

 

6.1           Time and Location

 

Completion of the sale and purchase of the Shares shall take place on the date
falling five Business Days after the fulfilment or waiver by the Purchaser of
the Conditions or on such later date as the Sellers and the Purchaser shall
agree pursuant to this Agreement at the offices of the Sellers’ Solicitors (or
at any other location as agreed upon by the Sellers and the Purchaser).

 

6.2           Action to be taken by Seller

 

At Completion the Sellers shall:

 

6.2.1           deliver or make available to the Purchaser each of the documents
or items set out or referred to in Schedule 1 (Completion Documents) of Schedule
3 (noting in the case of Appleby it is only delivering item 9 in and items 1-3
in relation to that which is within their power);

 

6.2.2           procure that a board meeting of each Group Company is held at
which the directors of each Group Company take all the necessary steps to effect
the matters set out or referred to in Section 2 (Board Meetings) of Schedule 3;
and

 

6.2.3           deliver to the Purchaser duly signed copy minutes of a board
meeting of each Group Company including the matters set out or referred to in
paragraphs 1 of Section 2 (Board Meetings) of Schedule 3.

 

17

--------------------------------------------------------------------------------


 

6.3                              Action to be taken by Purchaser

 

Upon completion of the matters referred to in Clause 6.2 and subject to Clause
4, the Purchaser shall:

 

6.3.1                               subject to Clause 3, pay the Consideration
by way of an electronic transfer for same day delivery to the Sellers’
Solicitors Bank Account for the account of the Sellers (the Sellers’ Solicitors
being irrevocably authorised to receive the same on behalf of the Sellers) and
payment to them will be a good and sufficient discharge to the Purchaser and the
Purchaser will not be further concerned as to the application of the moneys so
paid;

 

6.3.2                               deliver to the Sellers the documents set out
in (Purchaser’s Documents) of Schedule 3; and

 

6.3.3                               pay (or procure the payment) of the Bank
Debt to the Bank Club in accordance with Clause 3.5.2.

 

7.                                    WARRANTIES

 

7.1                              Sellers

 

Subject to the provisions of Clause 7.3:

 

7.1.1                               each Seller (other than Appleby) severally
warrants on its own account (and in relation only to its own Shares and actions)
to the Purchaser in the terms set out in Schedule 4 (The Seller Warranties) that
each of the Seller Warranties is true, accurate and complete at the Signing Date
and shall continue to be so at Completion;

 

7.1.2                               Appleby warrants to the Purchaser that each
of the Appleby Warranties is true, accurate and complete at the Signing Date and
shall continue to be so at Completion;

 

7.1.3                               subject to the provisions of Clause 7.4,
each of the Management severally warrants on his own account to the Purchaser in
the terms set out in Schedule 5 (The Management Warranties) that each of the
Management Warranties is true and accurate at the Signing Date and shall
continue to be so at Completion; and

 

7.1.4                               each Warranty is to be construed
independently and is not limited or restricted by any other Warranty or any
other term of this Agreement except as expressly specified in the Agreement,
including Clause 7.3 and (in respect of the Management Warranties only) Clause
7.4.

 

For the avoidance of doubt the Purchaser shall be entitled to pursue for breach
of the Warranties contained in Clauses 7.1.1 and 7.1.2 notwithstanding
Completion but subject to the provisions of Clauses 7.3 and 7.4.

 

7.2                              Purchaser

 

The Purchaser warrants to the Sellers and the Management in the terms set out in
Schedule 6 (The Purchaser’s Warranties) that each of the Purchaser’s Warranties
is true and accurate at Completion.

 

7.3                              Limitation on Liability

 

The liability of the Sellers and the Management in respect of any claim under
the Warranties and any other obligations of the Sellers and the Management under
this Agreement or otherwise to the Purchaser shall be limited or excluded (as
the case may be) as set out in Schedule 8 (Limitations on Liability).

 

7.4                              Disclosure

 

7.4.1                               The Management Warranties given on the
Signing Date are qualified by all facts, matters and information Disclosed in
the Disclosure Letter.

 

18

--------------------------------------------------------------------------------


 

7.4.2                               The Management Warranties when given at
Completion shall be qualified by all facts, matters and information Disclosed in
the Supplemental Disclosure Letter.

 

7.4.3                               Prior to Completion, each of the Sellers and
each of the Management undertake fully, fairly and clearly to disclose
immediately in writing to the Purchaser anything which comes to the notice of
any of them which:

 

(a)                                 is or may be an event, circumstance or
change that constitutes a Material Adverse Effect;

 

(b)                                is or may be a breach of any Warranty if the
Warranties were repeated on Completion by reference to the facts and
circumstances then existing and on the basis that any reference to “Signing
Date” or equivalent term within a Warranty will be construed as a reference to
the time of repetition; and/or

 

(c)                                 is or may be a breach of any Interim Period
Obligation,

 

and, in each case, in such a manner and with such accuracy and detail so as to
enable a reasonable purchaser to make an informed assessment of the fact, matter
or information concerned, its nature and effect.

 

7.5                              Undisclosed Material Adverse Effect

 

7.5.1                               At Completion, each of the Sellers and each
of the Management undertake to have Disclosed in the Supplemental Disclosure
Letter any event, circumstance or change that constitutes a Material Adverse
Effect.

 

7.5.2                               Subject to Schedule 8 (Limitations on
Liability), notwithstanding the fact that Completion has occurred (and provided
that this Agreement has not been terminated in accordance with Clause 7.6 or
otherwise), the Purchaser shall be entitled to make a claim for a breach of any
of the Interim Period Obligations under Clauses 5.1 and 5.2, and/or under Clause
7.5.1, in each case in relation to any event, circumstance or change that at
Completion then constituted a Material Adverse Effect and was within the actual
knowledge of any of Sellers and/or any of the Management but not Disclosed in
the Supplemental Disclosure Letter, which claim would be against the entity or
person that breached and/or failed to make the disclosure of such event,
circumstance or change (save that Clyde shall be jointly and severally liable
for any breach and/or failure by any of the Management).

 

7.6                              Termination

 

The Purchaser may by notice in writing to the parties at any time prior to
Completion elect to terminate this Agreement without liability on the part of
the Purchaser:

 

7.6.1                               if any of the Conditions have not been
fulfilled or waived and notification given in accordance with Clause 4.3 on or
before 12 noon GMT on the Termination Date (subject to Clause 4.5); and/or

 

7.6.2                               subject to Clause 7.9, if:

 

(a)                                 save as Disclosed in the Disclosure Letter,
there has been any breach by any of the Sellers or the Management of any
provision of the Warranties given by them respectively at the Signing Date;

 

(b)                                there is or may be a breach of an Interim
Period Obligation; and/or

 

(c)                                 there has been any matter Disclosed in the
Supplemental Disclosure Letter or pursuant to Clause 7.4.3;

 

in each case which constitutes a Material Adverse Effect; and/or

 

19

--------------------------------------------------------------------------------


 

7.6.3                               subject to Clause 7.9, if any event,
circumstance or change arises prior to or at Completion that constitutes a
Material Adverse Effect;

 

provided that if the Purchaser, having received notification under Clause 7.5.1
of information Disclosed in the Supplemental Disclosure Letter of any event,
circumstances or change constituting a Material Adverse Effect, elects not to
terminate this Agreement in circumstances in which it could have, on the basis
of such Material Adverse Effect, terminated pursuant to this Clause 7.6, then
subject to Clause 7.5.2 it shall be deemed to have waived any claim it might
have pursuant to any breach of the Interim Period Obligations in relation to
such event, circumstance or change constituting a Material Adverse Effect.

 

7.7                              Rights on Termination

 

If the Purchaser does elect to terminate this Agreement, each party’s further
rights and obligations will cease immediately on termination, provided that if
any of the Sellers or the Management wilfully and intentionally take any action
in breach of Schedule 10 (Interim Period) which gives rise to a Material Adverse
Effect that leads to termination of this Agreement, the Purchaser will be
entitled to seek damages for its loss but subject to the provisions of
paragraphs 1 to 3 of Schedule 8 (Limitations on Liability).

 

7.8                              Group Company

 

The Sellers and the Management waive and may not enforce any right which any of
the Sellers and the Management may have against any Group Company, or any
director or employee of any Group Company, on which or on whom any of them may
have relied in agreeing to any term of this Agreement or any statement in the
Disclosure Letter or the Supplemental Disclosure Letter.

 

7.9                              Right to Remedy

 

If any event, circumstance or change arises prior to Completion that constitutes
a Material Adverse Effect but the Sellers believe, acting reasonably, that there
is a substantial likelihood that such event, circumstance or change can be
remedied so that it no longer constitutes a Material Adverse Effect, the Sellers
shall have up to thirty days from the date the event, circumstance or change
came to the notice of the Purchaser (the “Notice Date”) to remedy such event,
circumstance or change (such period between the Notice Date and the date on
which the event, circumstance or change is remedied being the “Additional
Period”) so that it no longer constitutes a Material Adverse Effect to the
satisfaction of the Purchaser (acting reasonably) (“Right to Remedy”) provided,
however, that the Sellers shall only be able to exercise this Right to Remedy on
one occasion prior to Completion.

 

8.                                    PURCHASER’S UNDERTAKINGS

 

8.1                              Access to books and records

 

From Completion, the Purchaser shall use its reasonable endeavours to provide
that the Sellers and their professional advisers and agents shall, as soon as
practicable and in any event within five Business Days of a written request
being made by the Sellers and received by the Purchaser, be given reasonable
access during any Business Day to Greg Fedders of SPX for the purpose of gaining
access to such books and records of a Group Company or any successor entity
which the Sellers or any other member of the Sellers’ Groups or any of their
professional advisers or agents may reasonably require in connection with any
report, return, statement, audit, filing or other requirement, in each case as
required under any applicable law or regulation.

 

8.2                              Co-operation with Claims

 

8.2.1                               From Completion, the Purchaser undertakes to
the Sellers that in the event of any claim whatsoever being made against the
Sellers relating to the affairs of a Group Company prior to Completion, the
Purchaser shall use its reasonable endeavours to provide (and shall use its
reasonable endeavours to procure that each Group Company shall provide) to the
Sellers

 

20

--------------------------------------------------------------------------------


 

all such information and assistance as the Sellers may reasonably require to
deal with such claim at the cost of the Sellers.

 

8.2.2                               From Completion, the Sellers undertake to
the Purchaser that in the event of any claim whatsoever being made against the
Purchaser or any Group Company relating to the affairs of a Group Company prior
to Completion, the Sellers shall use their reasonable endeavours to provide to
the Purchaser all such information and assistance as the Purchaser may
reasonably require to deal with such claim at the cost of the Purchaser.

 

8.3                              Employees

 

The Purchaser confirms to the Sellers that it is its current intention to:
(a) provide salary and benefits to the Employees substantially similar in the
aggregate to those currently provided to them; and (b) to continue the
employment of the Employees for a period of 12 months from the Completion Date.

 

8.4                              Restrictive Covenants

 

8.4.1                               Clyde undertakes to the Purchaser and each
Group Company that they will not (whether alone or in conjunction with, or on
behalf of, another person and whether directly or indirectly), without the prior
written consent of the Purchaser (subject to Clause 8.4.5(b)):

 

(a)                                 for a period of three years immediately
following Completion, solicit or entice away, or endeavour to solicit or entice
away, from any Group Company, or employ, (i) any person employed by, any Group
Company at Completion where the person in question either has Business
Confidential Information or would be in a position to exploit a Group Company’s
trade connections or (ii) any of the Management;

 

(b)                                without prejudice to any rights relating to
passing off or trade mark infringement (or similar rights in any territory), for
a period of three years immediately following Completion use in connection with
any business which is competitive with the business of any Group Company at
Completion any name (in whatever form) which is identical or, confusingly
similar to that of any Group Company or any trading style or get up which is
confusingly similar to that used by any Group Company as at Completion (provided
that nothing shall prevent Clyde using the name “Clyde”) but provided that it is
not confusingly similar to the names of any Group Company;

 

(c)                                 use the Database in any way to manufacture
or arrange the manufacture of Pump Packages;

 

(d)                                represent that it is an original equipment
manufacture (“OEM”) in respect of any of the Pump Packages;

 

(e)                                 for a period of three years immediately
following Completion acquire (in whole or in part) any of the Restricted
Entities whether by merger or otherwise; and

 

(f)                                   induce or attempt to induce any person,
who is at Completion or has been at any time within the period of 12 months
ending on Completion a supplier of goods or services to the business of any
Group Company in connection with the manufacture of the Pump Packages to cease
to supply, or to restrict or vary the terms of the supply, to such business;

 

8.4.2                               In consideration of the monies each is to
receive as Beneficial Owners as a result of this Agreement, each of the
Management severally undertakes to the Purchaser and each Group Company that he
or she will not (whether alone or in conjunction with, or on behalf of, another
person and whether directly or indirectly), without the prior written consent of
the Purchaser (and subject to Clauses 8.4.4 to 8.4.5):

 

(a)                                 for a period of three years immediately
following Completion, canvass, solicit or approach, or cause to be canvassed,
solicited or approached, any Relevant Customer for the sale or supply of
Relevant Products or Services;

 

21

--------------------------------------------------------------------------------


 

(b)                                for a period of three years immediately
following Completion, deal or contract with any Relevant Customer in relation to
the sale or supply of Relevant Products or Services;

 

(c)                                 for a period of three years immediately
following Completion, interfere, or seek to interfere, with the continuance of
supplies to any Group Company from any supplier who has been supplying goods or
services to that Group Company at any time during the twelve months immediately
preceding Completion if such interference causes or would cause that supplier to
cease supplying, or materially reduce its supply of, those goods or services;

 

(d)                                for a period of three years immediately
following Completion, solicit or entice away, or endeavour to solicit or entice
away, from any Group Company, or employ; (i) any person employed by, or who is
or was a consultant to, any Group Company at Completion or at any time during
the period of twelve months immediately preceding Completion where the person in
question either has Business Confidential Information or would be in a position
to exploit a Group Company’s trade connections; or (ii) any of the Management;

 

(e)                                 without prejudice to any rights relating to
passing off or trade mark infringement (or similar rights in any territory), for
a period of three years immediately following Completion use in connection with
any business which is competitive with the business of any Group Company any
name (in whatever form) which is identical to that of any Group Company or any
trading style or get up which is confusingly similar to that used by any Group
Company as at Completion.

 

8.4.3                               In consideration of the monies each is to
receive as Beneficial Owners as a result of this Agreement, each of the
Restricted Persons severally undertakes to the Purchaser and each Group Company
that he or she will not (whether alone or in conjunction with, or on behalf of,
another person and whether directly or indirectly), without the prior written
consent of the Purchaser (and subject to Clauses 8.4.4 to 8.4.5):

 

(a)                                 for a period of two years immediately
following Completion, canvass, solicit or approach, or cause to be canvassed,
solicited or approached, any Relevant Customer for the sale or supply of
Relevant Products or Services;

 

(b)                                for a period of two years immediately
following Completion, deal or contract with any Relevant Customer in relation to
the sale or supply of Relevant Products or Services;

 

(c)                                 for a period of two years immediately
following Completion, interfere, or seek to interfere, with the continuance of
supplies to any Group Company from any supplier who has been supplying goods or
services to that Group Company at any time during the twelve months immediately
preceding Completion if such interference causes or would cause that supplier to
cease supplying, or materially reduce its supply of, those goods or services;

 

(d)                                for a period of two years immediately
following Completion, solicit or entice away, or endeavour to solicit or entice
away, from any Group Company, or employ; (i) any person employed by, or who is
or was a consultant to, any Group Company at Completion or at any time during
the period of twelve months immediately preceding Completion where the person in
question either has Business Confidential Information or would be in a position
to exploit a Group Company’s trade connections; or (ii) any of the Management;

 

(e)                                 without prejudice to any rights relating to
passing off or trade mark infringement (or similar rights in any territory), for
a period of two years immediately following Completion use in connection with
any business which is competitive with the business of any Group Company any
name (in whatever form) which is identical to

 

22

--------------------------------------------------------------------------------


 

that of any Group Company or any trading style or get up which is confusingly
similar to that used by any Group Company as at Completion.

 

8.4.4                               The provisions of Clause 8.4.2 shall not
apply to any member of the Management and the provisions of Clause 8.4.3 will
not apply to any Restricted Person:

 

(a)                                 from the date on which they cease to be
employed by any member of the Group if they are a Good Leaver; or

 

(b)                                for so long as they are employed by any
member of the Group or the Purchaser or any Affiliate thereof.

 

8.4.5                               Nothing in this Clause 8 shall prevent a
party from employing or hiring any of the employees of another party where any
such person:

 

(a)                                 has responded to general recruitment
advertising without any solicitation; or

 

(b)                                is approached when they are no longer
employed by the Group and they are a Good Leaver.

 

8.5                              Each of the undertakings set out in Clause 8.4
is separate and severable and enforceable accordingly, and if any one or more of
such undertakings or part of an undertaking is held to be against the public
interest or unlawful or in any way an unreasonable restraint of trade, the
remaining undertakings or remaining part of the undertakings will continue in
full force and effect and will bind the parties giving the same.

 

8.6                              Reliance by the Purchaser

 

From Completion and subject to the terms of this Agreement (including, without
limitation, the Warranties), the Purchaser undertakes to the Sellers and the
Management (for itself and as agent and trustee for each other member of the
Sellers’ Groups) that (in the absence of fraud) the Purchaser has no rights
against and shall not make any claim against any employee, director, agent,
officer or adviser of any member of the Sellers’ Groups or Management on whom it
may have relied before agreeing to any term of, or entering into, this Agreement
or any other agreement or document referred to herein.

 

8.7                              Section 338(g) Election

 

The Sellers shall not object to the Purchaser or the Group Companies making up
to or after Completion an election under Code Section 338(g) (and any
corresponding elections under any applicable state, local or foreign laws, to
the extent available) with respect to the purchase and sale of the Shares.

 

Code means the United States Internal Revenue Code of 1986, as amended. Any
reference to any specific provision of the Code or any regulations promulgated
thereunder shall also refer to any successor provisions thereto.

 

8.8                              The Purchaser undertakes to the Sellers that
they shall procure that there is continued to be provided to Textron Inc.
quarterly reports in relation to asbestos claims concerning the Group Companies
as required by section 6.1(h)(iii) of the purchase agreement dated
10 September 2008 between inter alia Textron Inc., Clyde Blowers Capital
Fund II LP and others (the “Textron Agreement”).

 

9.                                    CHANGE OF NAME

 

9.1                              For the avoidance of doubt, the Sellers shall
not object to the Purchaser using from and after the Completion Date the name
“Clyde Union” as part of the names of any member of the Purchaser’s Group and in
the business dealings of any member of the Purchaser’s Group and each of the
Sellers acknowledge that none of them has any right to trade using or hold out
that they still own or have

 

23

--------------------------------------------------------------------------------


 

rights to trade using the name “Clyde Union” from and after the Completion Date
save that nothing in this Agreement shall prevent the Sellers from referring to
their former ownership of the Group or parts thereof.

 

9.2                              Prior to Completion, the Sellers shall:

 

9.2.1                               cause the name of any Subsidiary having such
name to be changed to a name which does not include the words “David Brown” or
any similar words; and

 

9.2.2                               deliver to the Purchaser a certified copy of
the resolution effecting such change of name as soon as such resolution has been
passed.

 

9.3                              The Purchaser may state as a sub-text under the
name of Clyde Union DB Limited wherever it is used that Clyde Union DB Limited
is “formerly David Brown Engineering Limited”.  Only this wording shall be used
and it may only be used for the Business Purposes. Any such sub-text shall be in
a font smaller than the font of the name “Clyde Union DB Limited”.

 

For the purpose of this Clause 9.3 “Business Purposes” means for use in the
ordinary course of the business of Clyde Union DB Limited as carried on
immediately prior to the Completion Date.

 

10.                              PENSIONS

 

The provisions of Schedule 7 (The Pension Provisions) shall apply.

 

11.                              RELEASE OF LETTERS OF CREDIT

 

11.1                        If any obligations of any third party (including a
member of the Bank Club) under any Letters of Credit or Foreign Exchange
Contracts are not terminated or released as at Completion the Purchaser shall
either:

 

11.1.1                         pay or procure to be paid all indebtedness or
other obligations covered by such Letter of Credit in a manner which results in
such third party (including a member of the Bank Club), as applicable, being
released from their whole obligations under or pursuant to such Letter of
Credit; or

 

11.1.2                         obtain and deliver to the Sellers and the Bank
Club (if relevant) at Completion a letter of credit issued by a financial
institution (approved by the third party (including any member of the Bank Club)
acting reasonably) in favour of the third party (including any member of the
Bank Club) with respect to the obligations of the Group under or in respect of
each such Letter of Credit or Foreign Exchange Contract;

 

and the Sellers shall provide such assistance as the Purchaser may reasonably
require to enable the Purchaser to perform its obligations under Clauses 11.1.1
and 11.1.2 above provided that the Purchaser shall meet the Sellers’ reasonable
external costs in relation to such assistance up to a maximum of £20,000
(excluding VAT) without the approval of the Purchaser and such higher amount
with the Purchaser’s approval.

 

12.                              CONFIDENTIALITY

 

12.1                        The parties shall for a period of five years after
the Signing Date preserve the confidentiality of the Confidential Information
and except to the extent otherwise expressly permitted by this Agreement, not
directly or indirectly reveal, report, publish, disclose, transfer or use such
Confidential Information for its own or any other purpose and if for any reason
Completion shall not take place in accordance with this Agreement, all documents
supplied containing such Confidential Information will be returned to the
Sellers, no copies will be retained by the Purchaser and the Purchaser will,
subject to Clause 12.2, continue to treat all such information as strictly
private and confidential.

 

24

--------------------------------------------------------------------------------


 

12.2                        Notwithstanding any other provision in this
Agreement, any party may after prior consultation with the other parties
whenever practicable, disclose Confidential Information if and to the extent:

 

12.2.1                         required by law; or

 

12.2.2                         required by any securities exchange on which any
party’s securities are listed or traded; or

 

12.2.3                         required by any regulatory or governmental or
other authority with relevant powers to which any party is subject or submits
(whether or not the authority has the force of law); or

 

12.2.4                         required to enable that party to enforce its
rights under this Agreement by judicial process; or

 

12.2.5                         required by its professional advisers, officers,
employees, consultants, sub-contractors or agents to provide their services (and
subject always to similar duties of confidentiality); or

 

12.2.6                         that information is in or has come into the
public domain through no fault of that party; or

 

12.2.7                         the other parties have given prior written
consent to the disclosure; or

 

12.2.8                         it is necessary to obtain any relevant tax
clearances from any appropriate tax authority.

 

13.                              ANNOUNCEMENTS

 

The Sellers and the Purchaser authorise the issue of such press releases and
other announcements and communications as the issuing party deems necessary to
fulfil legal, governmental, regulatory or other authority or any securities
exchange on which its securities are listed or traded requirements or to provide
its investors or other stakeholders with an appropriate level of information. 
Each of the Sellers and the Purchaser agree to make reasonable efforts to notify
the other parties sufficiently in advance of any public communication to permit
the other parties to comment on such disclosure.  To the extent that any
information is contained in an announcement or communication agreed pursuant to
this Clause 13, the Parties (and any of their advisers) shall be entitled to use
it in future communications without any further agreement being required.

 

14.                              FURTHER ASSURANCE

 

Without prejudice to any restriction or limitation on the extent of any party’s
obligations under this Agreement, each party shall from time to time, upon the
request and at the expense of the another party, use all reasonable endeavours
to execute or procure the execution of any additional documents or do or procure
any other acts or things which may be required to give full effect to this
Agreement in a form reasonably satisfactory to the parties concerned.

 

15.                              TIME OF THE ESSENCE

 

Time is of the essence both as regards any time, date or period specified in
this Agreement and as regards any time, date or period which may be substituted
for them in accordance with this Agreement or by agreement in writing between
the Sellers and the Purchaser.

 

16.                              NOTICES

 

16.1                        Any notice or other communication to be given in
connection with this Agreement (“notice”) shall be in writing.  The Sellers
hereby appoint Clyde as their representative who may authorise the making of any
consent, approval or request expressed to be made on behalf of the Sellers to
the Purchaser pursuant to the terms of this Agreement and such Sellers’
representative can be changed from time to time provided such change is notified
to the Purchaser in writing prior to the change taking effect.  Any notice
served on Clyde will be treated as validly given to all of the Sellers.

 

25

--------------------------------------------------------------------------------


 

16.2                        The Management hereby appoints Allan Dowie as its
representative who may authorise the making of any consent, approval or request
expressed to be made on behalf of the Management to the Purchaser pursuant to
the terms of this Agreement and such Management representative can be changed
from time to time provided such change is notified to the Purchaser in writing
prior to the change taking effect.  Any notice served on Allan Dowie will be
treated as validly given to all of the Management.

 

16.3                        A notice shall either be sent by fax or first class
recorded post.

 

16.4                        A notice marked for the attention of the relevant
Person shall be sent to the address or the fax number set out below or to such
other address or fax number as may previously have been communicated to the
other party in accordance with this Clause 16.4 and Clause 16.7.

 

Party and Address

For the attention of

Fax Number

Clyde Blowers Capital S.à r.l

Samia Rabia

+(352) 24 87 37 41

37, rue d’ Anvers

 

 

L-1130 Luxembourg

 

 

 

With a copy to

 

 

Shauna Powell

 

 

1 Redwood Crescent

 

 

East Kilbride

 

 

G74 5PA

 

 

and a copy to:

 

 

Graeme Bruce

 

 

Dundas & Wilson CS LLP

 

 

191 West George Street

 

 

Glasgow

 

 

G2 2LD

 

 

 

 

SCF-VI Offshore LP

Anthony F. DeLuca

+(713) 227 7850

Maples Corporate Services Limited

 

 

PO Box 309

With a copy to

 

Ugland House

Peter Stuart

 

Grand Cayman

15 Rubislaw Terrace

 

KY1-1104

Aberdeen

 

Cayman Islands

AB10 1XE

 

 

 

 

Thomas Burley

With a copy to

 

9 Deaconsgrange Road

Shauna Powell

 

Thornliebank

1 Redwood Crescent

 

Glasgow

East Kilbride

 

G46 7UL

G74 5PA

 

 

 

 

Allan Dowie

With a copy to

 

7 Arkaig Place

Shauna Powell

 

Newton Mearns

1 Redwood Crescent

 

 

26

--------------------------------------------------------------------------------


 

Glasgow

East Kilbride

 

 

G74 5PA

 

 

 

 

Stephen Gilbey

With a copy to

 

Laurel House

Shauna Powell

 

Cornsland

1 Redwood Crescent

 

Brentwood

East Kilbride

 

Essex

G74 5PA

 

CM14 4JN

 

 

 

 

 

Crawford Gorrie

With a copy to

 

7 Glebe Road

Shauna Powell

 

Newton Mearns

1 Redwood Crescent

 

Glasgow

East Kilbride

 

G77 6DU

G74 5PA

 

 

 

 

Chadwick Tuttle

With a copy to

 

1007 Rabbit Ear Pass

Shauna Powell

 

Victor

1 Redwood Crescent

 

NY 14564

East Kilbride

 

USA

East Kilbride

 

 

 

 

Appleby Nominees (Jersey) Limited

Patrick Jones

01543 837729

PO Box 207

 

 

13-14 Esplanade

 

 

St Helier

 

 

Jersey

 

 

JE1 1BD

 

 

 

 

 

SPX Corporation

General Counsel

+1 704 752 7412

13515 Ballantyne Corporate Place

 

 

Charlotte

 

 

North Carolina 28277

 

 

United States

 

 

 

16.5                        A notice sent according to Clause 16.4 shall be
deemed to have been served:

 

16.5.1                         if delivered personally at the address referred
to in Clause 16.4, at the time of delivery;

 

16.5.2                         if sent by first class recorded post to the
address referred to in Clause 16.4, at the expiration of two clear days after
the time of posting in the case of inland post, and five clear days after the
time of posting in the case of international post; or

 

27

--------------------------------------------------------------------------------


 

16.5.3                         if sent by fax to the number referred to in
Clause 16.4, at the time of completion of transmission by the sender.

 

If, under the preceding provisions of this Clause 16.5, a notice would otherwise
be deemed to have been delivered in the place of receipt outside normal business
hours (being 9.00 a.m. to 5.00 p.m. in the time zone of the territory of the
recipient), it shall be deemed to have been received at 9:00am on the next
opening of such business hours in the territory of the recipient.

 

16.6                        In proving receipt of the notice, it shall be
sufficient to show:

 

16.6.1                         that personal delivery was made;

 

16.6.2                         that the envelope containing the notice was
properly addressed and posted as a first class pre-paid recorded letter; or

 

16.6.3                         that the fax was despatched and a confirmatory
transmission report received.

 

16.7                        A party shall notify the other parties to this
Agreement of a change to its name, address, fax number or the relevant Person to
whom notices should be sent for the purposes of Clause 16.4, provided that such
notification shall only be effective:

 

16.7.1                         on the date specified in the notification as the
date on which the change is to take place; or

 

16.7.2                         if no date is specified (or if the date specified
is less than five clear Business Days after the date on which notice is deemed
to have been served), five clear Business Days after notice of any such change
is deemed to have been given.

 

16.8                        For the avoidance of doubt, the parties agree that
the provisions of this Clause 16 shall not apply in relation to the service of
any claim form, application notice, order, judgment or other document relating
to or in connection with any proceeding, suit or action arising out of or in
connection with this Agreement.

 

17.                              ASSIGNMENT

 

17.1                        Subject to Clauses 17.2, 2.1.2 and 2.2 no party may:

 

17.1.1                         assign any of its rights under this Agreement; or

 

17.1.2                         transfer any of its obligations under this
Agreement; or

 

17.1.3                         sub-contract or delegate any of its obligations
under this Agreement; or

 

17.1.4                         charge any of its rights or obligations under
this Agreement.

 

17.2                        except with the prior consent in writing of the
other parties, or as set out below, any purported assignment, transfer,
sub-contracting, delegation or charging in contravention of this Clause 17 shall
be ineffective but the Purchaser may:

 

17.2.1                         subject to Clause 17.3, assign (in whole or in
part) the benefit of this Agreement to any other member of the Purchaser’s Group
provided that (a) the burden is also so assigned (or novated) in the agreed form
and the Purchaser guarantees to the Sellers the assignee’s obligations in the
agreed form and (b) if such assignee ceases to be a member of the Purchaser’s
Group, the Purchaser will procure that all the benefits and burdens relating to
this Agreement that have been assigned to such assignee are re-assigned to the
Purchaser immediately before such cessation; and/or

 

17.2.2                         assign (in whole or in part) the benefit of this
Agreement to any bank or financial institution by way of security for the
purposes of or in connection with the financing or refinancing (whether in whole
or in part) by the Purchaser of the acquisition of the Shares;

 

28

--------------------------------------------------------------------------------


 

Provided that nothing in this Clause 17 shall increase the liability of any of
the Sellers or the Management under this Agreement following such assignation.

 

17.3                        The Sellers and the Management agree to execute or
procure the execution of any agreed form assignment (or novation) of the burden
in relation to the assignment of the Purchaser to any other member of the
Purchaser’s Group in accordance with Clause 17.2.1 subject to the provision of a
guarantee by the Purchaser, in the agreed form, of the obligations of the
assignee.

 

18.                              COSTS

 

The parties shall each pay their own costs, charges and expenses in relation to
the negotiation, preparation, execution, implementation and performance of this
Agreement and each document referred to in it and other agreements forming part
of the transaction, except that this Clause shall not prejudice the right of any
party to seek to recover its costs in any litigation or dispute resolution
procedure which may arise out of this Agreement.  No Group Company will bear any
part of the Sellers’ or the Management’s costs, charges and expenses.

 

19.                              ENTIRE AGREEMENT

 

19.1                        This Agreement and the documents referred to or
incorporated in it constitute the entire agreement between the parties relating
to the subject matter of this Agreement and supersede and extinguish any prior
drafts, agreements, undertakings, representations, warranties and arrangements
of any nature whatsoever, whether or not in writing, between the parties in
relation to the subject matter of this Agreement.

 

19.2                        Each of the parties acknowledges and agrees that it
has not entered into this Agreement in reliance on any statement or
representation of any Person (whether a party to this Agreement or not) other
than as expressly incorporated in this Agreement.

 

19.3                       Without limiting the generality of the foregoing,
each of the parties irrevocably and unconditionally waives any right or remedy
it may have to claim damages and/or to rescind this Agreement by reason of any
misrepresentation (other than a fraudulent misrepresentation) having been made
to it by any Person (whether party to this Agreement or not) and upon which it
has relied in entering into this Agreement.

 

19.4                        Except in the event of fraud, the Purchaser shall
have no right to rescind this Agreement in respect of any breach of Warranty or
of any other provisions of this Agreement and its sole remedy in respect of such
breach shall be damages for breach of contract under English law.

 

19.5                        Nothing contained in this Agreement or in any other
document referred to or incorporated in it shall be read or construed as
excluding any liability or remedy as a result of fraud.

 

19.6                        Unless otherwise provided, any outstanding
obligation contained in this Agreement will remain in force notwithstanding
Completion.

 

20.                              VARIATION

 

Any variation of this Agreement or of any of the documents referred to in it is
valid only if it is in writing and signed by or on behalf of each party.

 

21.                              SURVIVAL OF PROVISIONS

 

Notwithstanding Completion, the provisions of this Agreement (and in particular,
the Warranties) shall, to the extent that they remain to be performed or are
capable of subsisting, remain in full force and effect and shall be binding on,
and enforceable by, the parties or their respective successors or assigns.

 

29

--------------------------------------------------------------------------------


 

22.                              INVALIDITY

 

22.1                        If any provision of this Agreement is held to be
invalid or unenforceable by any judicial or other competent authority, all other
provisions of this Agreement will remain in full force and effect and will not
in any way be impaired.

 

22.2                        If any provision of this Agreement is held to be
invalid or unenforceable but would be valid or enforceable if some part of the
provision were deleted, or the period of the obligation reduced in time, or the
range of activities or area covered, reduced in scope, the provision in question
will apply with the minimum modifications necessary to make it valid and
enforceable.

 

23.                              WAIVERS

 

23.1                        A waiver of any right, power, privilege or remedy
provided by this Agreement must be in writing and may be given subject to any
conditions thought fit by the grantor. For the avoidance of doubt, any omission
to exercise, or delay in exercising, any right, power, privilege or remedy
provided by this Agreement shall not constitute a waiver of that or any other
right, power, privilege or remedy.

 

23.2                        A waiver of any right, power, privilege or remedy
provided by this Agreement shall not constitute a waiver of any other breach or
default by the other party and shall not constitute a continuing waiver of the
right, power, privilege or remedy waived or a waiver of any other right, power,
privilege or remedy.

 

23.3                        Any single or partial exercise of any right, power,
privilege or remedy arising under this Agreement shall not preclude or impair
any other or further exercise of that or any other right, power, privilege or
remedy.

 

24.                              NO SET OFF

 

Except as expressly provided in this Agreement, the Purchaser shall have no
rights of set off whatsoever in respect of any sums or otherwise due to the
Sellers, whether on Completion or at any time thereafter and the Purchaser and
the Sellers shall pay all sums due to the Sellers or the Purchaser, respectively
pursuant to this Agreement in full free from any deduction or withholding
whatsoever except as may be required by law but excluding any withholding
arrangements in relation to the payments to the Beneficial Owners.

 

25.                              COUNTERPARTS

 

This Agreement may be entered into in any number of counterparts and by the
parties on separate counterparts, but shall not be effective until each party
has executed and delivered at least one counterpart.  Each counterpart, when
executed and delivered, shall constitute an original, but all the counterparts
shall together constitute one and the same instrument.

 

26.                              GOVERNING LAW AND JURISDICTION

 

This Agreement shall be governed by and construed in accordance with English
law.  The parties irrevocably agree that the courts of England and Wales shall
have exclusive jurisdiction to settle any dispute arising out of or in
connection with this Agreement in respect of any claim (including any
non-contractual claim) brought against the Sellers and shall have non-exclusive
jurisdiction in respect of any claim (including any non-contractual claim)
brought by the Sellers.

 

27.                              RIGHTS OF THIRD PARTIES

 

A Person who is not a party to this Agreement is not entitled to enforce any of
its terms under the Contracts (Rights of Third Parties) Act 1999 except where
this Agreement expressly provides that such a Person is entitled to enforce any
of its terms under that Act.

 

30

--------------------------------------------------------------------------------


 

28.                              SERVICE OF PROCESS

 

Any legal action arising out of or in connection with this Agreement may be
commenced against any party by proceedings being served on that party by being
delivered to in accordance with Clause 16 (Notices).  Nothing in this Schedule
affects the right to serve process in any manner permitted by law.

 

29.                              EXECUTION

 

This Agreement is executed as a deed by the parties and is delivered and takes
effect on the date at the beginning of this Agreement.

 

31

--------------------------------------------------------------------------------


 

SCHEDULES

 

Schedules will be provided to the Securities and Exchange Commission upon
request

 

32

--------------------------------------------------------------------------------


 

Executed as a Deed for and on behalf of SCF-VI OFFSHORE L.P. by SCF-VI OFFSHORE
G.P. L.P. in its capacity as general partner of SCF-VI OFFSHORE L.P.

 

Signature:

/s/ Peter Stuart

 

 

Full Name: Peter Stuart

 

in the presence of:

 

Signature:

/s/ Graeme M. Bruce

 

 

Full Name: Graeme M. Bruce

 

Address:

191 West George Street
Glasgow

 

 

Executed as a Deed by CLYDE BLOWERS CAPITAL S.A.R.L. acting by

 

Signature:

/s/ James McColl

 

 

Full Name: James McColl

 

in the presence of:

 

Signature:

/s/ Graeme M. Bruce

 

 

Full Name: Graeme M. Bruce

 

Address:

191 West George Street

 

Glasgow

 

33

--------------------------------------------------------------------------------


 

Executed as a Deed by SPX CORPORATION acting by its Attorney Stephen Tsoris by
Power of Attorney dated 22 August 2011.

 

Signature:

/s/ Stephen Tsoris

 

 

Full Name: Stephen Tsoris

 

in the presence of:

 

Signature:

/s/ Graeme M. Bruce

 

 

Full Name: Graeme M. Bruce

 

Address:

191 West George Street

 

Glasgow

 

 

Executed as a Deed by SHAKIL AHMED

 

Signature:

/s/ Shauna M. Powell

 

 

Full Name: Shauna M. Powell

 

in the presence of:

 

Signature:

/s/ Graeme M. Bruce

 

 

Full Name: Graeme M. Bruce

 

Address:

191 West George Street

 

Glasgow

 

 

Executed as a Deed by FRANCIS BARRETT

 

Signature:

/s/ Francis Barrett

 

 

Full Name: Francis Barrett

 

in the presence of:

 

Signature:

/s/ Graeme M. Bruce

 

 

Full Name: Graeme M. Bruce

 

Address:

191 West George Street

 

Glasgow

 

34

--------------------------------------------------------------------------------


 

Executed as a Deed by APPLEBY NOMINEES (JERSEY) LIMITED acting by

 

Signature:

/s/ Patrick Jones

 

 

Full Name: Patrick Jones

 

in the presence of:

 

Signature:

/s/ Jason Dillon

 

 

Full Name: Jason Dillon

 

Address:

Chateau Du Port

 

St. Peter Jersey

 

 

Signature:

/s/ Brendon Dowling

 

 

Full Name: Brendon Dowling

 

in the presence of:

 

Signature:

/s/ Jason Dillon

 

 

Full Name: Jason Dillon

 

Address:

Chateau Du Port

 

St. Peter Jersey

 

35

--------------------------------------------------------------------------------


 

Executed as a Deed by THOMAS BURLEY

 

Signature:

/s/ Thomas Burley

 

 

Full Name: Thomas Burley

 

in the presence of:

 

Signature:

/s/ Graeme M. Bruce

 

 

Full Name: Graeme M. Bruce

 

Address:

191 West George Street

 

Glasgow

 

 

Executed as a Deed by ALLAN DOWIE

 

Signature:

/s/ Allan Dowie

 

 

Full Name: Allan Dowie

 

in the presence of:

 

Signature:

/s/ Graeme M. Bruce

 

 

Full Name: Graeme M. Bruce

 

Address:

191 West George Street

 

Glasgow

 

 

Executed as a Deed by SHAUNA POWELL as Attorney for ZILLAH DOYLE under Power of
Attorney dated

 

Signature:

/s/ Shauna M. Powell

 

 

Full Name: Shauna M. Powell

 

in the presence of:

 

Signature:

/s/ Graeme M. Bruce

 

 

Full Name: Graeme M. Bruce

 

Address:

191 West George Street

 

Glasgow

 

36

--------------------------------------------------------------------------------


 

Executed as a Deed by SHAUNA POWELL as Attorney for JOHN FLEMING under Power of
Attorney dated

 

Signature:

/s/ Shauna M. Powell

 

 

Full Name: Shauna M. Powell

 

in the presence of:

 

Signature:

/s/ Graeme M. Bruce

 

 

Full Name: Graeme M. Bruce

 

Address:

191 West George Street

 

Glasgow

 

 

Executed as a Deed by SHAUNA POWELL as Attorney for MICHEL FOUCHE under Power of
Attorney dated

 

Signature:

/s/ Shauna M. Powell

 

 

Full Name: Shauna M. Powell

 

in the presence of:

 

Signature:

/s/ Graeme M. Bruce

 

 

Full Name: Graeme M. Bruce

 

Address:

191 West George Street

 

Glasgow

 

 

Executed as a Deed by SHAUNA POWELL as Attorney for STEPHEN GILBEY under Power
of Attorney dated

 

Signature:

/s/ Shauna M. Powell

 

 

Full Name: Shauna M. Powell

 

in the presence of:

 

Signature:

/s/ Graeme M. Bruce

 

 

Full Name: Graeme M. Bruce

 

Address:

191 West George Street

 

Glasgow

 

37

--------------------------------------------------------------------------------


 

Executed as a Deed by CRAWFORD GORRIE

 

Signature:

/s/ Crawford Gorrie

 

 

Full Name: Crawford Gorrie

 

in the presence of:

 

Signature:

/s/ Graeme M. Bruce

 

 

Full Name: Graeme M. Bruce

 

Address:

191 West George Street

 

Glasgow

 

 

Executed as a Deed by SHAUNA POWELL as Attorney for MARK HANNIGAN under Power of
Attorney dated

 

Signature:

/s/ Shauna M. Powell

 

 

Full Name: Shauna M. Powell

 

in the presence of:

 

Signature:

/s/ Graeme M. Bruce

 

 

Full Name: Graeme M. Bruce

 

Address:

191 West George Street

 

Glasgow

 

 

Executed as a Deed by SHAUNA POWELL as Attorney for DANIEL HOLSTEGGE under Power
of Attorney dated

 

Signature:

/s/ Shauna M. Powell

 

 

Full Name: Shauna M. Powell

 

in the presence of:

 

Signature:

/s/ Graeme M. Bruce

 

 

Full Name: Graeme M. Bruce

 

Address:

191 West George Street

 

Glasgow

 

38

--------------------------------------------------------------------------------


 

Executed as a Deed by SHAUNA POWELL as Attorney for JOHN IAN MORRISON under
Power of Attorney dated

 

Signature:

/s/ Shauna M. Powell

 

 

Full Name: Shauna M. Powell

 

in the presence of:

 

Signature:

/s/ Graeme M. Bruce

 

 

Full Name: Graeme M. Bruce

 

Address:

191 West George Street

 

Glasgow

 

 

Executed as a Deed by SHAUNA POWELL as Attorney for GRAHAM ROBERTSON under Power
of Attorney dated

 

Signature:

/s/ Shauna M. Powell

 

 

Full Name: Shauna M. Powell

 

in the presence of:

 

Signature:

/s/ Graeme M. Bruce

 

 

Full Name: Graeme M. Bruce

 

Address:

191 West George Street

 

Glasgow

 

 

Executed as a Deed by SHAUNA POWELL as Attorney for BRIAN SCORER under Power of
Attorney dated

 

Signature:

/s/ Shauna M. Powell

 

 

Full Name: Shauna M. Powell

 

in the presence of:

 

Signature:

/s/ Graeme M. Bruce

 

 

Full Name: Graeme M. Bruce

 

Address:

191 West George Street

 

Glasgow

 

39

--------------------------------------------------------------------------------


 

Executed as a Deed by SHAUNA POWELL as Attorney for CHADWICK TUTTLE under Power
of Attorney dated

 

Signature:

/s/ Shauna M. Powell

 

 

Full Name: Shauna M. Powell

 

in the presence of:

 

Signature:

/s/ Graeme M. Bruce

 

 

Full Name: Graeme M. Bruce

 

Address:

191 West George Street

 

Glasgow

 

40

--------------------------------------------------------------------------------